CORRECTED NOTICE OF ALLOWABILITY
Examiner’s Comment
This action documents that the claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) is acknowledged. 
All certified copies of the priority documents have been received. 
Conclusion
The instant application is in condition for allowance.
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner Interviews
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, is available at:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. 
See MPEP 402.02(a) for further information. 
Interviews may also be conducted with a registered practitioner “not of record” provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) See MPEP 405. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Email Communications
If email communication is preferred, please email the examiner at karen.acker1@uspto.gov to arrange a time and date for the telephone interview. If both email and telephonic means are required, include preferred days and times for the proposed call. When proposing a day/time for the interview, please consider the examiner’s work schedule indicated in the first paragraph of the contact information of this communication. The email should also be used to determine who will initiate the telephone call. 
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO. The authorization may not be sent by email to the USPTO. 
For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence”: https://www.uspto.gov/patents/maintain/responding-office-actions
Also, see MPEP 502.03 II for further information. 
Patent Center
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAREN S ACKER/Primary Examiner, Art Unit 2918